*1092OPINION.
Goodrich :
Petitioner advances an ingenious argument, but one in which we find no merit. We find no support for petitioner’s contention in section 208 of the Revenue Acts of 1924 and 1926, relating to capital gains and losses. On the other hand, section 214 (subdivisions (a) 4, 5, and 6) of the Revenue Acts of 1924 and 1926, relating to deductions from gross income allowable on account of losses, in*1093dicates clearly that such deductions are allowable only in the taxable year in which such losses are sustained; and we have previously so held. See Harry H. DeLoss, 6 B. T. A. 784; affd., C. C. A., 2d Cir. 28 Fed. (2d) 803; certiorari denied, 279 U. S. 840; Leigh Carroll, 20 B. T. A. 1029.
In view of the clear language of the statute and our prior decisions on this point, it is our opinion that the time as of which deductions for losses may be taken is not affected by taxpayer’s accounting method nor her basis of computing income. Since the stock owned by this petitioner had become worthless during 1925, the prior tax year, the shifting of the loss sustained therefrom into a later period is not warranted by the attempted registration of the loss by a sale after the stock is determined to be without value.

Judgment will he entered for respondent.